The respondents filed a petition for a rehearing which contends that our opinion erred:
    "1. In disregarding the established principles of tacking possession and privity of agreement to pass title acquired by adverse possession.
    "2. In assuming that the only manner in which title of a tract of land may be transferred is by written conveyance particularly describing the boundaries of the area.
    "3. In failing to find that the Duncans had by *Page 294 
adverse possession acquired title to the land in dispute and by privity of contract passed such title to the respondents.
    "4. In disregarding respondents' second cause of suit for injunctive relief against the admitted trespasses of appellant and those claiming by, through and under her."
When we wrote the opinion which is questioned by the petition for a rehearing, we did not know that the respondents invoked the rule which permits an adverse possessor to tack his possession on to that of a previous adverse possessor, if privity existed between the two. That rule was not mentioned in the respondents' brief. We had no thought of detracting from anything said inWest v. Edwards, 41 Or. 609, 69 P. 992, and Vance v. Wood,22 Or. 77, 29 P. 73, which are cited in a brief which accompanies the petition for rehearing. The authority of those decisions remains unimpaired.
In writing our previous decision we interpreted the respondents' position as being that (1) the Duncans won title to the disputed strip by adverse possession which began in 1929 or 1930 and extended for a little more than ten years, and (2) the Duncans conveyed the title which they had won to the respondents by a deed executed August 29, 1941. The impression which we then had has been confirmed by a re-reading of the respondents' brief. It argues that the Duncans maintained hostile, exclusive, notorious possession, but employs no similar language when it refers to the respondents. It says:
    "From all of the foregoing it is respondents' contention that the evidence clearly proves that Owen Duncan took ownership of the strip of land in question under claim of right and ownership in 1929 * * *. His acts of ploughing the land to *Page 295 
the fence line; building his permanent residence several feet over the deeded line; building a garage up to the fence line; graveling and using the driveway up to the fence line, all constituted such acts of adverse occupancy as would require Mr. Nye to take steps to establish his rights in that strip of land, if any he had, during the ten year following.
    "Those acts were of continuous nature and gave rise to a cause of action in Mr. Nye to protect his rights, if any he had, every day of the ten year period from the time Duncan took possession. * * * The acts were under a claim of ownership and right and at the end of the ten year period in 1939 or 1940 at the latest (and certainly prior to 1941 when they conveyed to DuVals) that adverse possession had ripened into a title in fee in Owen Duncan and wife against all the world."
From those statements we inferred that the respondents claimed that before they purchased from the Duncans, the latter had acquired title by adverse possession.
By reverting to the contention which a previous paragraph of this opinion quotes from the petition for a rehearing, and which is preceded by the numeral 3, it will be seen that the respondents still claim that their title to the disputed strip was derived by (1) adverse possession maintained by the Duncans and (2) a purchase from the Duncans. Under those circumstances, we know of no occasion for discussing the rules which control tacking and the transfer by an adverse possessor of property which is unmentioned in his deed. Moreover, we are satisfied that shortly after the respondents received their deed, the appellant asserted title to the disputed strip and the right to its possession. For instance, in 1941 or 1942, the appellant destroyed a large part of the fence which our *Page 296 
previous opinion mentions, and, in company with her father, showed the respondents the surveyor's stakes which marked the true boundary line. Sometime after the appellant obtained her deed, she built her home upon her lot so close to the line that the eaves overhang the disputed area. About the same time she began to use a part of the disputed strip for the passage of vehicles. Without mention of other incidents, we express the belief that if the possession of the Duncans was of the character required by the rules which give effect to adverse possession, the respondents' possession did not come up to that standard. It was not exclusive.
The petition for a rehearing is denied.
HAY, J., did not participate. *Page 297